

Exhibit 10.6


AMENDMENT NO. 1 TO PRODUCT MANUFACTURE AND SUPPLY AND FACILITY CONSTRUCTION
AGREEMENT


This Amendment No. 1 to the Product Manufacture and Supply and Facility
Construction Agreement (“Amendment No. 1”) is made and entered into as of April
20, 2018 (the “Amendment No. 1 Effective Date”) by and between BioVectra Inc.,
with its registered offices at 11 Aviation Avenue, Charlottetown, PEI, C1E 0A1,
Canada (“BioVectra”) and Keryx Biopharmaceuticals, Inc., with its offices at One
Marina Park Drive, 12th floor, Boston, Massachusetts, 02210, USA (“Keryx”).


WHEREAS, BioVectra and Keryx are parties to a Product Manufacture and Supply and
Facility Construction Agreement, effective December 11, 2017 (the “Agreement”),
and wish to amend the Agreement as set forth herein.


NOW THEREFORE, in consideration of the mutual covenants hereafter set forth, the
parties hereto mutually agree as follows:


1.
Capitalized terms under herein that are not otherwise defined shall have the
meanings set forth in the Agreement.

2.
The definition of Facility Reimbursement Fee in Section 1.o of the Agreement is
deleted and replaced with the following:

“Facility Reimbursement Fee means [***].”
3.
The Estimated Facility Cost figure set forth in Section 2.e of the Agreement is
deleted and replaced with “[***].”

4.
The reference in Section 4.i of the Agreement to “[***]” is deleted and replaced
with “[***]”.

5.
Except as set forth in this Amendment No. 1, in all other respects the Agreement
remains unchanged and in full force and effect in accordance with its terms.
From and after the Amendment No. 1 Effective Date, any reference to the
Agreement shall mean the Agreement as modified by this Amendment No. 1.

6.
This Amendment No. 1 may be executed in counterparts, each of which shall be an
original and all of which shall constitute one and the same instrument. Executed
signatures pages to this Amendment No. 1 (which may be accomplished using
industry standard signature software, such as DocuSign®) may be delivered by
facsimile or a portable document format (PDF) copy sent by e-mail and such
facsimiles or PDFs shall be deemed as if actual signature pages had been
delivered.



*The rest of this page intentionally left blank*





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 executed
by their duly authorized representatives to be binding and effective as of the
Amendment No. 1 Effective Date first above written.


Signed on behalf of                     Signed on behalf of
BioVectra Inc.                        Keryx Biopharmaceuticals, Inc.




By:    /s/[***]                        By:    /s/ Jodie Morrison

Name:    [***]                        Name:    Jodie Morrison


Title:    [***]                        Title:    Interim CEO


Date:    April 20, 2018                    Date:    May 5, 2018




Signed on behalf of
Keryx Biopharmaceuticals, Inc.




By:    /s/ Scott Holmes

Name:    Scott Holmes


Title:    CFO


Date:    May 2, 2018





